Bates, Judge,
delivered the opinion of the court.
The language of the fifth section of the ordinance may be a little awkward, but we have not the slightest doubt of its meaning. The reduction of salaries for the time mentioned was absolute, and not a mere withholding of a portion for a time to be made up afterward.
The first clause of the section absolutely reduced the salaries, and apparently for the full period of one year; and the second clause was added to fix more definitely the period of time during which the reduction should continue, that is, from the passage of the ordinance (October 16, 1861) until the 30th day of September, 1862; which day was no doubt chosen because it was one fixed by law for the quarterly payment of salaries, and the Convention purposely avoided'giving to the ordinance any retroactive effect.
Mandamus refused.
Judges Bay and Dryden concur.